Title: From Thomas Jefferson to James Monroe, 26 March 1800
From: Jefferson, Thomas
To: Monroe, James



Mar. 26. 1800.

I thank you for the part of the ‘Communications from the states,’ which I recieved yesterday from you as I presume by the superscription of the letter; and will ask the residue (from page 48.) when it appears. a great impression made here of the Resolutions of the Virga legislature has been sold off, and dispersed into the other states. I inclose you an amendmt proposed by W. C. Nicholas to the bill concerning disputed elections of Presidt. & V.P. it is supposed it will be lost by about 17 to 13. mr Watson a Senator for N.Y. has resigned and it is said Gouvr. Morris will come in his place. the Exve are sending off a vessel (a frigate) from N.Y. to France. the object has not transpired. some conjecture it has been occasioned by the correspondce between the govmts of France & England on the subject of peace.—A mr Irving from Boston has called on me several times, being introduced by a lre from mr Saml Adams who vouched for his republicanism; and I found him zealous in it & well informed. he knew you in Paris, & endeavored there to obtain from you a certificate or protection of some sort as an American citizen; which however you were not satisfied to give. he did not at all disapprove of your hesitation because he was sensible that under the then circumstances you might not be satisfied of his character. when he returned to England he published there your book with a spirited preface, in which  he speaks of you in terms of great approbation. he sent you a copy of it, which he learns from his correspondent was conveyed to you; his view was to shew you that nothing remained on his mind unfavble to you: & he spoke of you to me in the highest terms. yet I percieved that your not having acknoleged the reciept of the book was felt by him. if from your own knolege & view of this subject you see no impropriety in dropping him a line, I think it would be very satisfactory to him, & that he is worthy of being satisfied.—I expect we shall rise in May. I shall go through the Eastern shore, by Norfolk & up the S. side of James river to Petsbg to Eppington, because the whole route will be through a country I have never yet seen. I say nothing of it to any body because I do not wish to beget ceremony anywhere; or have any thing to do with it. for the same reason I shall not call on you in Richmond, but go from Eppington the direct road home. besides my hatred of ceremony, I believe it better to avoid every occasion of the expression of sentiments which might drag me into the newspapers. I know that sometimes it is useful to furnish occasions for the flame of public opinion to break out from time to time; & that that opinion strengthens & rallies numbers in that way. the federal party have made powerful use of this. yet I doubt whether we ought not to rest solely on the slow but sure progress of good sense & attachment to republicanism, & build our fabric on a basis which can never give way. this is most consonant to my own opinion, & especially to my dislike of being the Mannequin of a ceremony. I shall therefore avoid Richmond. if I were sure you could silence altogether the supposed devoirs of hospitality as well as all other friendly feelings, & see nothing but the abstract question, whether my view of the subject is not best for the public as well as myself I would ask your opinion, through the first confidential conveyance. I should not have deliberated on it even in my own mind, but that my not paying a visit, when so near yourself & the city of Richmond, may be observed on by some.—a judiciary bill is before the H. of R. which will add from 80. to 100 thousand dollars a year to the expence of that department. accept assurances of my affectionate esteem. Present the same to mrs Monroe. Adieu.
